Title: To George Washington from Robert Howe, 30 October 1782
From: Howe, Robert
To: Washington, George


                  
                     
                     Sir,Deacon Brewsters 30th October 1782
                  
                  I am surprized at being reported to your Excellency in the manner I have been by major general Heath, but am happy in the persuasion that my reasons for my conduct will be satisfactory both to you and to service.  On the 26th I marched with the Troops until I had leave of General Heath to quarter at General McDougalls.  On the 27th I was so unwell that I could not join my division as early in the morning as I wished; but I was, though perhaps unobserved by General Heath, at West Point before the last Brigade of my division got over, and until they marched off.  My horse was too ill to be rode, and I was not well enough to walk with the troops.  I intended by water to my quarters, but was disappointed of a boat; and on the 28th I joined my division at this place.  I intended to have mentioned my inability to proceed, to Major General Heath, I sought for him, but missed of him, and meant when I saw him to have informed him of this as well as, of the other matters I have related.  That I have not paid my respects to your Excellency and waited upon him since my arrival at this place, was owing to the badness of the weather, to which I did not wish to expose myself as I am still unwell.  Having now, as I hope, given an account of myself that will not be dissatisfactory to your Excellency I owe it to myself to say, that courtesy, politeness as well as tenderness of an officers reputation, which every feeling mind will extend to all, where service is not injured by it, ought to have induced General Heath to have demanded the reasons of my conduct of myself previous to his reporting me to my general.  I have the honor to be with the greatest respect your Excellencys most obedient humble servant
                  
                     Robt Howe
                     
                  
               